BROWN, J.
The facts in this case are as follows: Plaintiff, Harry Arkofsky, deposited the sum of $350 in defendant bank in the name of one Harry Sachs. At the time the deposit was made he did not inform the officers of the bank that his true name was Arkofsky, and the bank officers issued to him a passbook evidencing the deposit, which contained certain rules and regulations of the bank relating to deposits. He filled ouf at the time a deposit slip or identification card, stating his name '(which he gave and recorded as Harry Sachs), his occupation, age, his father’s and mother’s name, and place of birth, and by which card he agreed to be bound by the rules and regulations of the bank, as contained in the passbook. The evidence in the case justified the trial court in finding that the officers of the bank did not know that the money was deposited in other than the true name of plaintiff. *443or that it did not belong to the person named Harry Sachs. There was such a person at that time. He was an acquaintance of plaintiff. Plaintiff’s excuse for depositing the money in his name was that he did not wish a lady whom he was courting to know that he possessed that amount of money. The rules of the bank required the presentation of the passbook whenever money was drawn from the bank. Plaintiff subsequently lost his passbook. It was probably stolen by Sachs, and the latter thereafter drew out of the bank the sum of $250, presenting the passbook at the time. Plaintiff then brought this action against the bank to recover the full amount of the deposit made by him. After trial in the court below, and a verdict for plaintiff, the court ordered judgment in defendant’s favor, notwithstanding the verdict, and plaintiff appealed.
We have been cited to no case similar to that now before us, and in determining it the ordinary rules of equity and good conscience must be applied. When plaintiff deposited his money in a name other than his own — in the name of Sachs — without informing the bank officers of the fact, he put it in the power of Sachs to withdraw the money from the bank at any time; and, if he should be permitted to recover in this action, a rule would be established which would be exceedingly dangerous to banking institutions. The officers of the bank were misled and deceived by the conduct of plaintiff. They had the right to rely upon'the statements made by him in his card of identification as true, and the right to treat Harry Sachs as the u owner of the funds deposited. Plaintiff was guilty of such gross negligence as not to entitle him to the favorable consideration of the court. That defendant acted honestly, and was not chargeable with neglect of any reasonable precaution to protect the rights of plaintiff, is quite clear from the evidence. ■ Its officers supposed that the money was being drawn out of the bank by the real owner, and there are no facts or circumstances in the record to warrant the suggestion that they acted in any respect in bad faith. It is wholly unlike the case of money being drawn from a bank on a forged check, for there the bank officers are bound, at their peril, to know that the signature on which they pay out the funds of a depositor is genuine. In the case at bar the signature of Sachs, on which the money was paid out, was his genuine *444signature; and upon the face of the records of the bank, and all information possessed by the bank officers, he was the person entitled to it.
We are of opinion that the learned trial court properly ordered judgment for defendant, and its action in the premises is affirmed.